

Exhibit 10.2
FORM OF
MDC PARTNERS INC.
LONG-TERM CASH INCENTIVE COMPENSATION PLAN
2019 AWARD AGREEMENT
THIS AWARD AGREEMENT (the “Award Agreement”), is made as of [DATE] (the “Grant
Date”), between MDC Partners Inc., a Canadian corporation (the “Company”), and
[name of participant] (the “Participant”).
WHEREAS, the Company has adopted the MDC Partners Inc. Long-Term Cash Incentive
Compensation Plan (the “Plan”) for the purpose of providing selected employees
and consultants of the Company with an incentive to achieve and exceed long-term
financial objectives established by the Company and to align the motivation and
performance goals of the key executives with the Company’s commercial goals and
the interests of the Company’s stockholders; and
WHEREAS, the Human Resources & Compensation Committee (the “Committee”) of the
Board of Directors has determined that it is in the best interests of the
Company to make the award set forth herein, which award will vest at the time or
times set forth herein, based upon the Participant’s continued employment with
the Company and/or the achievement by the Company of specified financial growth
targets during the Performance Period covering the Company’s fiscal years
2020-2022, in each case as described herein.
NOW, THEREFORE, the parties hereto agree as follows:
1. CERTAIN DEFINED TERMS
As used herein, the following terms shall have the meanings indicated below.
Capitalized terms used in this Award Agreement but not defined herein shall have
the meaning assigned to them in the Plan.
(a) “2020 EBITDA Target” shall mean $[●] million; provided, however, that the
Committee shall retain discretion to make appropriate adjustments to the EBITDA
Target to take into account any asset disposition.
(b) “2021 EBITDA Target” shall mean the EBITDA target as set forth in the
Company’s annual budget for the Company’s 2021 fiscal year, as determined by the
Committee.
(c) “2022 EBITDA Target” shall mean the EBITDA target as set forth in the
Company’s annual budget for the Company’s 2022 fiscal year, as determined by the
Committee.
(d) “Actual Cumulative EBITDA” shall mean the sum of the Company’s actual
approved annual EBITDA for the Company’s 2020, 2021 and 2022 fiscal years, as
determined by the Committee, provided that Actual Cumulative EBITDA will only
take into account expenses arising from this Plan for purposes of Section
2(a)(iii).
(e) “Applicable Payment Date” shall have the meaning set forth in Section 2.
(f) “Cause” shall have the meaning set forth in the Employment Agreement.
(g) “Change in Control” shall have the meaning set forth in the Plan; provided
that such event constitutes a “change in ownership or effective control of the
Company or in the ownership of a substantial portion of the assets of the
Company” within the meaning of Section 409A.
(h) “Disability” shall have the meaning set forth in the Employment Agreement;
provided that such event constitutes “disability” within the meaning of Section
409A.


1

--------------------------------------------------------------------------------




(i) “EBITDA” shall have, for any period, the meaning set forth in that certain
Second Amended and Restated Credit Agreement, dated as of May 3, 2016 (as
amended), by and among the Company, Maxxcom Inc., each of their subsidiaries
party thereto, Wells Fargo Capital Finance, LLC, as agent, and the lenders from
time to time party thereto; provided, however, that the Committee shall retain
discretion to make appropriate adjustments to EBITDA in accordance with the
Plan.
(j) “Employment Agreement” shall mean the Participant’s applicable employment
agreement, if any, with the Company.
(k) “Good Reason” shall have the meaning set forth in the Employment Agreement;
provided that if the Participant does not have an Employment Agreement or the
Employment Agreement does not contain a definition of “Good Reason” the term
Good Reason as used herein and the consequences applicable thereto shall be
inapplicable.
(l) “Section 409A” shall mean Section 409A of the Internal Revenue Code of 1986,
as amended, and the guidance and regulations promulgated thereunder.
2. PERFORMANCE-BASED AWARD


The Participant will be eligible to earn a performance-based cash award (the
“Performance-Based Award”) based on the Company’s achievement of EBITDA targets
described in this Section 2 in respect of the period commencing on January 1,
2020 and ending on December 31, 2022 (the “Performance Period”) and, except as
provided in Section 3, subject to the Participant’s continued employment with
the Company through December 31, 2022. Except as otherwise set forth in Section
3 of this Award Agreement, any Performance-Based Award earned by the Participant
hereunder will be payable in cash in a lump sum in 2023, on or prior to March
15, 2023 (the “Applicable Payment Date”). All determinations required to be made
hereunder shall be made by the Committee.
(a) Performance-Based Award Amount. The amount of the Performance-Based Award
payable to the Participant hereunder will be determined as follows. The
Performance-Based Award will equal the product of (A) $[AMOUNT] (the “EBITDA
Award Target Amount”) multiplied by (B) the applicable “EBITDA Performance
Multiplier,” determined as set forth below:
(i) If the Company achieves Actual Cumulative EBITDA for the three (3) years
ended December 31, 2022, in an amount equal to at least the sum of (A) 2020
EBITDA Target, plus (B) 2021 EBITDA Target, plus (C) 2022 EBITDA Target (the
“Cumulative EBITDA Target”), then the EBITDA Performance Multiplier will equal
one (1);
(ii) If the Company achieves Actual Cumulative EBITDA for the three (3) years
ended December 31, 2022, in an amount equal to or more than 90% of the
Cumulative EBITDA Target (the “Minimum EBITDA Threshold”) but less than 100% of
the Cumulative EBITDA Target, then the EBITDA Performance Multiplier will equal
between 0.75 and one (1), determined based on straight-line interpolation for
Actual Cumulative EBITDA between 90% and 100% of the Cumulative EBITDA Target;
and
(iii) If the Company achieves Actual Cumulative EBITDA for the three (3) years
ended December 31, 2022 in an amount that exceeds the Cumulative EBIDTA Target,
then the EBITDA Performance Multiplier will equal one (1) plus an amount between
zero (0) and one (1) determined based on straight-line interpolation for Actual
Cumulative EBITDA between 100% and 105% of the Cumulative EBITDA Target; for
greater clarity, in no event will the Participant be entitled to earn a
Performance-Based Award that exceeds two (2) times the EBITDA Award Target
Amount.
Notwithstanding anything to the contrary set forth herein, in the event that the
Company achieves Actual Cumulative EBITDA for the three (3) years ended December
31, 2022 in an amount less than the Minimum EBITDA Threshold, then the EBITDA
Performance Multiplier will equal zero (0), and no portion of the EBITDA
Performance-Based Award will be earned or payable to the Participant.






2

--------------------------------------------------------------------------------




3. EFFECT OF TERMINATION OF EMPLOYMENT AND CHANGE OF CONTROL
(a) Termination For Cause; Resignation. In the event the Participant’s
employment with the Company is terminated prior to December 31, 2022 (i) by the
Company for Cause or (ii) by the Participant other than for Good Reason or as a
result of death or Disability, the Performance-Based Award will be immediately
forfeited as of such termination.
(b) Termination Without Cause, for Good Reason. If the Company terminates the
Participant’s employment without Cause or the Participant terminates his or her
employment for Good Reason prior to December 31, 2022, then the
Performance-Based Award will vest based on actual performance for the
Performance Period (as set forth in Section 2), with the amount of the earned
Performance-Based Award (if any) pro-rated based on a fraction, the numerator of
which shall be the number of full months of service completed by the Participant
from January 1, 2020 through the termination date, and the denominator of which
shall be 36. Payment of the Performance-Based Award will be made on the
Applicable Payment Date.
(c) Termination upon Disability or Death. If the Participant’s employment
terminates by reason of his death or Disability prior to December 31, 2022, then
the Performance-Based Award will vest in full in the amount of the EBITDA Award
Target Amount and be payable within 60 days following the Participant’s death or
Disability.
(d) Change of Control. Upon a Change in Control prior to December 31, 2022, the
Performance-Based Award will vest in full and be payable on the date of the
Change in Control, with the amount of the EBITDA Performance-Based Award that is
payable determined using an EBITDA Performance Multiplier equal to the greater
of (A) one (1) and (B) the EBITDA Performance Multiplier calculated consistent
with Section 2(a)(iii) above, with the date of the Change in Control treated as
the last day of the Performance Period; provided, that, notwithstanding the
foregoing, if the price per share paid in such Change in Control is equal to or
greater than 175% of the average closing trading price of one of the Company’s
Class A Shares during the twenty (20) trading days preceding the Grant Date,
then the EBITDA Performance Multiplier will equal two (2). If such Change in
Control is not structured as a share acquisition and/or there is no price per
share in the Change in Control, then the implied price per share paid in such
Change in Control will be determined by the Committee in good faith immediately
prior to such Change in Control.
4. NO RIGHT TO CONTINUED RETENTION
Nothing in this Award Agreement or the Plan shall be interpreted or construed to
confer upon the Participant any right with respect to continuance as an employee
or service provider to the Company, nor shall this Award Agreement nor the Plan
interfere in any way with the right of the Company to terminate the
Participant’s services at any time.
5. MODIFICATION OF AGREEMENT
Except as set forth in the Plan and herein, this Award Agreement may be
modified, amended, suspended or terminated, and any terms or conditions may be
waived, but only by a written instrument executed by the parties hereto.
6. SEVERABILITY
Should any provision of this Award Agreement be held by a court of competent
jurisdiction to be unenforceable or invalid for any reason, the remaining
provisions of this Award Agreement shall not be affected by such holding and
shall continue in full force and effect in accordance with their terms.
7. GOVERNING LAW
The validity, interpretation, construction and performance of this Award
Agreement shall be governed by the laws of the State of New York without regard
to its conflict of laws principle, except to the extent that the application of
New York law would result in a violation of the Canadian Business Corporation
Act.


3

--------------------------------------------------------------------------------




8. SUCCESSORS IN INTEREST
This Award Agreement shall inure to the benefit of and be binding upon any
successor to the Company. This Award Agreement shall inure to the benefit of the
Participant’s heirs, executors, administrators and successors. All obligations
imposed upon the Participant and all rights granted to the Company under this
Award Agreement shall be binding upon the Participant’s heirs, executors,
administrators and successors.
MDC Partners Inc.
BY:_______________________________________
Name:
Title:


[PARTICIPANT]
BY:________________________________________
Name:


4